Citation Nr: 0838182	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right and left knee conditions.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes cavus and plantar fasciitis, to 
include as secondary to service-connected right and left knee 
conditions.  


REPRESENTATION

Appellant represented by:	J. Berry, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1992 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   December 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The veteran appeared at a Travel Board Hearing before the 
undersigned in June 2008.  A transcript is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed disorders of the feet 
and lumbar spine or low back as a result of his service-
connected right and left knee disabilities, or, 
alternatively, as a result of recurrent trauma during his 
years of active service with the U.S. Army.  Upon review of 
the claims file, the Board notes that a comprehensive VA 
examination was afforded in November 2005, which addressed a 
potential secondary relationship.  However, there is no 
opinion that addresses the question of a nexus between either 
disability at issue and service.  

In reviewing the service medial records, the Board notes that 
the veteran was seen for complaints of low back pain in 
February 1994, and there were complaints of pain in the feet 
in March 1992, with abnormal right foot symptomatology in 
January 1994 and April 1996.  While there was no diagnosis of 
a chronic condition entered in any of these records, it is 
clear that the veteran had back and foot complaints during 
service.  Furthermore, the veteran is a recipient of the U.S. 
Army Parachutist Badge and served as a military policeman 
(MP) with the 82nd Airborne Division in Ft. Bragg, North 
Carolina.  The veteran states that he had 18 parachute jumps 
from an aircraft (given the award of the badge, a fact that 
the Board has no reason to doubt).  Parachuting from an 
aircraft, by its very nature, places f stress on the joints 
of the body.  

Regarding a current diagnosis, the most recent November 2005 
VA examination determined that the veteran had bilateral pes 
cavus and a lumbar strain.  Given the existence of these 
current conditions, documented in-service complaints of pain 
and the history of parachute jumps while on active duty, the 
Board finds that a medical opinion is warranted that 
addresses the question of whether either disability at issue 
is causally linked to in-service trauma associated with the 
multiple parachute jumps.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and etiology of any disorder of the 
low back and either foot that may be 
present, to include lumbar strain, pes 
cavus, and plantar fasciitis.  Following a 
review of the relevant evidence in the 
claims file, the clinical examination and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any disorder of either foot or low 
back that is currently present began 
during service or is causally linked 
to any incident of or finding 
recorded during service, to include 
the documented episodes of pain  and 
the multiple parachute jumps?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




